Citation Nr: 0428122	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  98-20 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a ventral incisional hernia.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to April 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision rendered by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran testified at hearings before the RO in March 1999 
and the undersigned Member of the Board sitting at the RO in 
December 1999.  Transcripts of these hearings are associated 
with the claims files.  

This case was previously the subject of Board Remands in 
April 2000 and August 2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran's ventral incisional hernia is not the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
medical personnel but was an event not reasonably 
foreseeable.  
  

CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a ventral incisional hernia are 
warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 69 Fed. 
Reg. 46,433-35 (August 3, 2004) (to be codified at 38 C.F.R. 
§§  3.154-3.800).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

Through the statement of the case, supplemental statements of 
the case, and various letters from the RO to the veteran, 
particularly a letter dated in April 2001, the veteran has 
been informed of the evidence and information necessary to 
substantiate his claim, the specific information required 
from him to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on 
his behalf, and the evidence that he should submit.  Although 
the RO has not specifically requested him to submit any 
pertinent evidence in his possession, it has informed him of 
the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  

The record also reflects that the veteran's service medical 
records have been obtained, as have all pertinent post-
service medical records.  In conjunction with this appeal, 
the veteran has also been afforded several VA examinations.  
The reports of these examinations along with the other 
evidence of record are sufficient to decide this claim.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

The Board has determined that the evidence of record is 
sufficient to substantiate the veteran's claim.  Therefore, 
no further development is required under the VCAA or the 
implementing regulations.
 
Evidentiary Background

The record reflects that the veteran underwent colon 
resection at a VA medical facility in June 1997.  Subsequent 
VA outpatient treatment records show that he noticed a 
"knot" in the incisional area shortly after the surgery.  
During outpatient treatment in November 1997 an incisional 
hernial was diagnosed.  At that time, it was noted that the 
hernia was 5 to 6 centimeters long, nontender, and 
spontaneously reducible.  In January 1998, his wound opened 
and he underwent surgical revision of his hernia.  The 
following month, he sought treatment for what he described as 
a "bulging" around the site of the incision with stinging 
and burning.  A March 1998 statement from a VA surgeon notes 
that the veteran was unable to lift due to a recurring 
ventral hernia.  

Thereafter, the veteran filed his claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for his ventral 
incisional hernia in March 1998.

In connection with his claim, the veteran testified at 
hearing before an RO hearing officer in March 1999.  He 
reported that he underwent surgery for colon cancer at a VA 
Medical Center.  Three months following the surgery, he 
noticed that he was "starting to get real big" at the area 
of his surgical incision.  He sought treatment and was 
informed that he had a hernia.  He was placed in a corset and 
underwent additional surgery to repair the hernia.  Despite 
the surgery, he continued to notice a lump.  

The veteran presented similar testimony at his October 1999 
hearing before the undersigned Veterans Law Judge.  He noted 
that his surgical scar started at his breastbone and went all 
the way down to within an inch of his penis.  Following his 
surgery in June 1997, he noted that his stomach had started 
to get big in the area of his surgical scar.  Later, a hernia 
was diagnosed.  He noted that he was not informed that a 
hernia could develop as a result of his surgery.  The veteran 
felt that his hernia had developed because of negligence on 
the part of his VA physicians.  

Pursuant to the Board's April 2000 remand, the veteran was 
afforded a VA compensation and pension examination in March 
2001.  The examination report indicates that the examining 
physician reviewed the veteran's medical records in 
connection with the physical examination of the veteran.  The 
veteran had no gastrointestinal complaints and no nausea or 
vomiting.  However, mild epigastric pain was noted.  
Examination revealed a midline scar that was well healed 
without evidence of infection.  Abdominal examination 
revealed some diastasis of the upper midline incision with no 
obvious hernia formation.  However, the veteran was noted to 
have some generalized weakness and bulging of the entire 
upper third of his incision.  No masses or other hernias were 
felt and the remainder of the abdominal examination was 
unremarkable.  The examiner diagnosed two moderate-sized, 
incisional ventral hernias without evidence of incarceration 
or obstruction. 

In a May 2001 addendum, the physician that conducted the 
March 2001 examination opined that the veteran's ventral 
hernia was not a reasonably foreseeable result of his colon 
cancer surgery.  It was further opined that the hernia was 
not likely the result of carelessness, negligence, lack of 
skill, or error in judgment on the part of the treating 
physician.  It was noted that incisional hernias occur in 5 
to 20 percent of patients having laparotomy and may be 
somewhat more common in patients with cancer.  It was also 
noted that the veteran was overweight and had significant 
back problems.  The veteran's cancer, weight, and back 
problems were all felt to have contributed to his ventral 
hernia.  The examining physician concluded that the original 
fascial closure was within the standard of care.  

The report of a VA general medical examination conducted in 
February 2004 indicates that the veteran had a slight 
herniation in the midline of his abdomen where he had 
previous abdominal surgery.

In May 2004, the veteran was afforded a VA gastrointestinal 
examination.  The examination report notes that the examining 
physician reviewed the veteran's claims files in conjunction 
with the examination.  After reviewing the records, 
interviewing the veteran, and examining the veteran, the 
examiner opined that the veteran's ventral incisional hernia 
is most likely secondary to his colon cancer operation.  The 
examiner opined that it was unlikely that the veteran's 
hernia resulted from carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA.  Additionally, the development of an incisional 
ventral hernia was not a reasonably foreseeable result of 
colon cancer surgery.  However, it is a common complication 
seen in patients having laparotomies.  It was felt the 
veteran's original abdominal closure was well within the 
standard of care.  

Legal Criteria

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a) (2003).

Earlier interpretations of the statute required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits. +38 
C.F.R. § 3.358(c)(3) (1994).

Those interpretations and the cited regulatory provision were 
invalidated by the U.S. Court of Appeals for Veterans Claims 
in the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective on November 25, 1991, the date 
the initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997. Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, those 
amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  The Board 
notes that new regulations pertaining to disabilities 
resulting from VA negligence, which implement the post-
Gardner changes to 38 U.S.C.A. § 1151, went into effect on 
September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).

Thus, for purposes of this section, a disability or death is 
a qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and the 
proximate cause of the disability or death was due to either 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2003), 69 Fed. Reg. 46,433-35 (to be codified 
at 38 C.F.R. §§ 3.154-3.800).

Analysis

To reiterate, the veteran is seeking entitlement to 
compensation benefits for his ventral incisional hernia, 
status post colon resection and subsequent hernia repair, 
under the provisions of 38 U.S.C.A. § 1151.  He essentially 
contends that, following an operation to have a portion of 
his colon removed, he developed a ventral incisional hernia 
which, despite a surgical attempt at revision, remains 
present.  He maintains, in essence, that the surgery 
performed by VA resulted in additional disability which was 
not the intended result of the surgery.  

In this case, the veteran's claim for benefits under 38 
U.S.C.A. § 1151 was filed in March 1998, after the effective 
date of the amendment thereto.  Therefore, the 1997 statutory 
amendment and the implementing regulatory revisions do apply.

Having reviewed the complete record, the Board finds that the 
credible and probative evidence of record clearly establishes 
that the surgery performed at a VA Medical Center in June 
1997 was the proximate cause of the veteran's subsequent 
ventral incisional hernia. 

However, the inquiry as to whether compensation benefits are 
warranted under 38 U.S.C.A. § 1151 does not end there.  In 
order to establish entitlement to compensation under 38 
U.S.C.A. § 1151, the evidence must also show that the hernia 
was due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA or was an event not reasonably foreseeable.  

In this case, while the evidence does not show that the 
additional disability was due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA, the medical evidence clearly 
shows that the ventral incisional hernia resulted from his 
abdominal surgery and was not a reasonably foreseeable result 
of such surgery.  In particular, two different VA physicians 
have opined that the veteran's incisional hernia was not a 
reasonably foreseeable result of his colon cancer surgery.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence supports the claim.   


ORDER

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for a ventral incisional hernia resulting 
from surgery performed at a VA Medical Center is granted.  


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



